Lacy, J.,
delivered the opinion of the court.
These are appeals from a decree of the corporation court of Lynchburg, rendered on the 27th day of September, 1889. In each case the record shows the amount in controversy is less than the jurisdictional sum of five hundred dollars prescribed for this court by the Constitution of the State, and the Attorney-General moves to dismiss the cases for that cause. The amount in each case is less than sufficient to give this court jurisdiction, and the appeals cannot be united for that purpose, according to an unbroken line of decisions in., tbis court. *76Umbarger v. Watts, 25 Gratt., 25; Fink v. Denny, 75 Va., 663; McCarty v. Hamaker, 82 Va., 471. And, the amounts being severally less than the said jurisdictional sum, the said appeals must be dismissed. Hawkins v. Gresham, 85 Va., 34; McIntosh v. Braden, 80 Va., 217.
Appeals dismissed.